DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 3 (Figure 10) and claims 1-5, 7 and 8 in the reply filed on 07/05/2022 is acknowledged.
Claim 6 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected SPECIES, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/05/2022.
Drawings
The drawings were received on 07/05/2022.  These drawings are ACCEPTABLE.
Claim Objections
Claims 3-5 and 7 are objected to because of the following informalities:  
Claim 3 Line 2-3 states in part: “wherein the valve element comprises inside an internal passage which allows the working fluid to flow” should be changed to state: --wherein the valve element comprises an inside of an internal passage which allows the working fluid to flow--. 
Claim 5 Line 3-5 states in part: “an end face opening into which the portion of the supply passage on the downstream side of the valve housing space opens, can seal the perimeter of the opening.” should be changed to state --an end face opening into end face opening.--
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-5 and 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the inner peripheral wall of the valve housing space" in Line 38-39.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the downstream side end portion of the valve element" in Line 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the end portion of the valve housing space" in Line 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the downstream side of the valve housing space" in Line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the downstream side" in Line 6.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination the limitation in question will be read as: --the downstream side of the supply control valve--
Claim 4 recites the limitation "the downstream side end portion of the sub-valve-element" in Line 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the end portion of the valve housing space" in Line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the downstream side of the valve housing space" in Line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the perimeter" in Line 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the portion of the supply passage on the downstream side of the valve housing space" in Line 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the upstream side of the valve element" in Line 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the upstream side of the valve housing space" in Line 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Finally; depending claim(s) inherit deficiencies from the parent claim(s).   	Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, and 8 is/are rejected under 35 U.S.C. 102(a)(1) and/or 35 U.S.C. 102(a)(2) as being anticipated by Okuda USPN 8714938.
Regarding Claim 1: Okuda USPN 8714938 discloses all of the claimed limitations including:
a compression chamber 112 which compresses working fluid (i.e. refrigerant);
a suction chamber 131 which houses the working fluid to be compressed in the compression chamber;
a discharge chamber 132 which houses the working fluid compressed in and discharged from the compression chamber;
a control pressure chamber 121 which, having passed therethrough a drive shaft 18, houses a swash plate 22 which rotates along with the rotation of the drive shaft (swashplate 22 rotates with the drive shaft 18 via elements 21,23);
a supply passage (61,59,70,60,52,38,51) which causes the discharge chamber 132 and the control pressure chamber 121 to communicate with each other (as seen in Figure 8 and Figure 3, when 37 is away from 38 (as seen in Figure 3) chamber 121 is able to communicate via 61,59,70,60,52,38,51 with chamber 132);
a supply control valve 33 which adjusts the degree of opening of the supply passage (i.e. adjusted by controlling the opening degree of element 38 via the position of element 37 in control valve 33),
wherein the pressure of the control pressure chamber is adjusted, thereby changing a swing angle of the swash plate, varying discharge displacement (Column 1 Line 5-23, Column 5 Line 9-15);
a branch passage 62 which branches off from a portion of the supply passage (i.e. branches off from portion 59 of the supply passage) on a downstream side of the supply control valve (when valve 33 supplies refrigerant into crank chamber 121 the refrigerant flows leftward through element 52, element 62 branches off from portion 59 which is located left of passage 52 in the figures (i.e. on a downstream side of the supply control valve 33)) and communicates with the suction chamber (as seen in Figure 1, element 62 communicates with suction chamber 131); and
a release control valve 34 on the supply passage (on the passage of 61,59,70,60,52,38,51) which allows the working fluid to flow from the downstream side of the supply control valve (i.e. from space 59 which is located on the left side of passage 52) to the control pressure chamber (i.e. to chamber 121 via 561 and 61, see Figure 8 and Figure 1) and which moves in response to a difference between the pressure of the downstream side of the supply control valve and the pressure of the control pressure chamber (Column 8 Line 63 - Column 9 Line 57, Figure 3-4, Figure 8),
wherein the control pressure chamber 121 and the branch passage 62 communicate with each other by way of a portion of the supply passage (from portion 59 of the supply passage) on the downstream side of the release control valve (element 59 is on the left side of passage 52 and control valve 33), and the degree of opening of the communication (the degree of opening between 591 and 563 of the communication between 121 and 131), is adjusted depending on the position of the release control valve (when 591 contacts 563, minimum communication via cutout 564 is provided between 121 and 131, as 563 moves away from 591 the amount of opening and the amount of communication increases), and
wherein the release control valve 34 on the supply passage (on the passage of 61,59,70,60,52,38,51) is housed in a valve housing space (59,60) to which the branch passage 62 is connected (as seen in Figure 8), the release control valve 34 comprising:
a valve element (56,562,564,57) including a valve body (56,562) which, being disposed in the valve housing space (i.e. disposed in 59,60) so as to be movable in an axial direction thereof (i.e. movable in a direction along axis L in Fig 8), varies the degree of opening of the communication between the control pressure chamber and the branch passage (varies the amount control pressure chamber 121 communicates (via 61) with branch passage 62 based on how far element 562 is from surface 591), and
a flange (57,572) which seals between the valve body (56,562) and an inner peripheral wall of the valve housing space (an inner peripheral wall of the valve housing space = 54) by being abutted, in the axial direction of the valve housing space, against a shoulder (shoulder = 541; flange 57,572 is abutted in the axial direction against shoulder 541) formed on the inner peripheral wall of the valve housing space (shoulder 541 is formed on element 54),
wherein a configuration (i.e. configuration of Figure 8) is such that the branch passage 62 is covered by the valve body (i.e. overlapped in the radial direction of Figure 8, by valve body 56) in a state in which the flange (57,572) is abutted against the shoulder (in the state shown in Figure 8, element 572 of the flange abuts against shoulder 541).

    PNG
    media_image1.png
    670
    992
    media_image1.png
    Greyscale
 Annotated Figure 8 of Okuda USPN 8714938 (Attached Figure 1)
Regarding Claim 2: Okuda USPN 8714938 does disclose the limitations: wherein a valve element fitting portion (see Annotated Figure 8 of Okuda USPN 8714938 (Attached Figure 1) above) in which a downstream side end portion of the valve element (562, Attached Figure 1) can be fitted (as seen in Attached Figure 1 and Figure 8, a cross section of element 562 (i.e. the downstream side end portion of the valve element) is able to fit within (i.e. can be fitted) in the valve element fitting portion as claimed) is formed in an end portion of the valve housing space (Attached Figure 1) to which is connected a portion of the supply passage on a downstream side of the valve housing space (Attached Figure 1), and the downstream side end portion of the valve element (562, Attached Figure 1) is fitted in the valve element fitting portion (as seen in Figure 8, Attached Figure 1, a cross section of element 562 (i.e. the downstream side end portion of the valve element) is able to fit within (i.e. can be fitted) in the valve element fitting portion) in a state (i.e. state illustrated in Figure 8) in which the flange is abutted against the shoulder (in the state shown in Figure 8, element 572 of the flange abuts against shoulder 541; and a cross section of element 562 (i.e. the downstream side end portion of the valve element) is able to fit within (i.e. can be fitted) in the valve element fitting portion, as claimed). 
Regarding Claim 8: Okuda USPN 8714938 does disclose the limitations: wherein a stopper 574 which regulates the movement of the valve element (when stopper 574 engages the wall surface to the right in Figure 8 the valve element stops moving to the right) is provided on an upstream side of the valve housing space (Attached Figure 1).
Allowable Subject Matter
Claims 3-5 and 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3: the prior art of record is unable to anticipate or make obvious the limitations set forth in claim 3 “wherein the valve element comprises an inside of an internal passage which allows the working fluid to flow from the downstream side of the supply control valve to the control pressure chamber, and a sub-valve element which is biased in the direction of closing the internal passage from the downstream side of the supply control valve is housed in the internal passage.” in combination with all the limitations of intervening claims 1.
The closest prior art of record is Okuda USPN 8714938.
Okuda USPN 8714938 discloses the limitations of claim 1, and also discloses the limitations: wherein the valve element (56,562,564,57) comprises an inside (i.e. inside of element 564) of an internal passage 564 which allows the working fluid to flow from the downstream side of the supply control valve (i.e. flow from portion 59 which is located left of passage 52 in the figures (i.e. on a downstream side of the supply control valve 33)) to the control pressure chamber (i.e. to 121, see Figure 8).
However Okuda USPN 8714938 does not disclose the limitations: a sub-valve element which is biased in the direction of closing the internal passage from the downstream side of the supply control valve is housed in the internal passage.
Additionally, while Bearint USPN 4752189 and Lehmann USPN 5704386 each disclose a biased valve element, the prior art of record is unable to anticipate or make claim 3 obvious as a teaching for housing the biased valve element (i.e. the claimed sub-valve element) in the internal passage of the valve element, such that the biased valve element (i.e. the claimed sub-valve element) is “biased in the direction of closing the internal passage from the downstream side of the supply control valve” is not found in the prior art.


Examiner's Note:  The Examiner respectfully requests of the Applicants in preparing responses, to fully consider the entirety of the references as potentially teaching all or part of the claimed invention.   	It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments (see MPEP § 2123).  	Additionally the origin of the drawing is immaterial. For instance, drawings in a design patent can anticipate or make obvious the claimed invention, as can drawings in utility patents. When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979). (See MPEP § 2125). 	The Examiner has cited particular locations in the reference(s) as applied to the claims above for the convenience of the Applicants.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claims, typically other passages and figures will apply as well.
Furthermore: with respect to the prior art and the determination of obviousness, it has been held that Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art.  The "mere existence of differences (i.e. a gap) between the prior art and an invention DOES NOT ESTABLISH the inventions nonobviousness." Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). Rather, in determining obviousness the proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts. And factors other than the disclosures of the cited prior art may provide a basis for concluding that it would have been obvious to one of ordinary skill in the art to bridge the gap. (See MPEP § 2141).
	
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S HERRMANN whose telephone number is (571)270-3291. The examiner can normally be reached 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH S. HERRMANN/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746